Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q/A of China Health Resource, Inc. for the quarter ended March 31, 2010, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: the Quarterly Report on Form 10-Q/A of China Health Resource, Inc for the quarter ended June 30, 2010,fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Quarterly Report on Form 10-Q/A for the quarter ended June 30, 2010, fairly presents in all material respects, the financial condition and results of operations of China Health Resource, Inc. By: /s/ Jiayin Wang Name: Jiayin Wang Title: Principal Executive Officer and Director Date: August 23, 2010 By: /s/Yi Zhou Name: Yi Zhou Title: Principal Financial Officer and Director Date: August 23, 2010
